Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
Filed: February 28, 2022

7K OK OK ok ok ok Ok Ok OK ok ok ok Ok OK OK OK OK OK Ok OK OK OK OK OK

LAURA LANCASTER, * No. 19-1546V
*
Petitioner, * Special Master Sanders
V. *
*
SECRETARY OF HEALTH * Stipulation for Award; Influenza
AND HUMAN SERVICES, * (“Flu”) Vaccine; Acute Monophasic
* Central Nervous System (“CNS”)
Respondent. * Demyelinating Event

2h OK OK ok ok ok Ok Ok Ok ok ok ok Ok OK OK OK OK Ok Ok OK OK OK OK Ok

Lisa A. Roquemore, Law Office of Lisa A. Roquemore, Rancho Santa Margarita, CA, for
Petitioner.
Dhairya D. Jani, United States Department of Justice, Washington, DC, for Respondent.

DECISION!

On October 3, 2019, Laura Lancaster (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.” 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that the influenza (“flu”) vaccine she received on October 7, 2016,
caused her to suffer from “an acute monophasic [central nervous system (“CNS”)] demyelinating
event[.]” Pet. at 7, ECF No. 1. Petitioner further alleged that her injury lasted for more than six
months. /d.

On January 25, 2022, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Stipulation { 7, ECF No. 58. Respondent “denies
that the flu vaccine caused [P]etitioner’s alleged acute monophasic CNS demyelinating event or
any other injury.” /d. 7 6. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. See id. 77. I find the stipulation reasonable and adopt it as the decision of the Court
in awarding damages, on the terms set forth therein.

The parties stipulate that Petitioner shall receive the following compensation:

 

' This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with
access to the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files,
the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).

* National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
A lump sum of $77,985.00 in the form of a check payable to [P]etitioner. This
amount represents compensation for all damages that would be available
under 42 U.S.C. § 300aa-15(a).

Id. J 8.

I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.*

IT IS SO ORDERED.
s/Herbrina D. Sanders

Herbrina D. Sanders
Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

ROKK OK ROR RK OK KOR ROR ROKK RK ROK OK KK ROR dk kk
LAURA LANCASTER,

Petitioner,

*
*

*

*

*

* No. 19-1546V (ECF)
* SPECIAL MASTER

* HERBRINA D, SANDERS
SECRETARY OF HEALTH *

AND HUMAN SERVICES, *

*

*

*

Respondent.
**e RK K RK KK KKK KK KK KK KK KOK RK KOK K OK OK

STIPULATION

The parties hereby stipulate to the following matters:

1. Laura Lancaster, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of an influenza (‘flu’) vaccine, which is a vaccine contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received the flu vaccine on October 7, 2016.

3. The vaccination was administered within the United States.

4. Petitioner alleges that she developed an acute monophasic central nervous system
(“CNS”) demyelinating event, as a result of receiving the flu vaccine, and suffered the residual
effects of this alleged injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
6. Respondent denies that the flu vaccine caused petitioner’s alleged acute monophasic
CNS demyelinating event or any other injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $77,985.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded
pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-
15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-1 5(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on October 7, 2016, as
alleged by petitioner in a petition for vaccine compensation filed on or about October 3, 2019, in
the United States Court of Federal Claims as petition No. 19-1546V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner to suffer an acute
monophasic CNS demyelinating event, or any other injury or her current condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

~~ ~nmnnrNnN nm
Respectfully submitted,
PETITIONER:

i
}

AA

LAURA LANCASTER

ATTORNEY OF RECORD FOR
PETITIONER:

LISACA. RBQUEMORE
Coynsel fot Petitioner
La Ce of Lisa A. Roquemore

30021 Tomas Street, Suite 300
Rancho Santa Margarita, CA 92688
949-622-5572
iroquemore@vaccine-law.com

 

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH

AND HUMAN SERVICES:

Dake Wleshlar, PN\Se, APN), for
CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health and
Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

 

Dated: _01/2.5|077.

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

eaten L. PEARLMAN

Deputy Director

Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

 

ATTORNEY OF RECORD FOR
RESPONDENT:

pee

bu We CL 0 tw
DHAIRYA D, JANI
Trial Attorney
Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146
202-616-4356
Email: Dhairya.Jani@usdoj.gov